Felton, J.,
dissenting. The promissory note involved in this case is not a simple note agreeing to pay the sum due and waivers of homestead, etc. It is a long agreement, written in fine print, single-spaced, containing approximately 3000 words, which we do not propose to set forth. It contains all manner of agreements. The second paragraph of this note is as follows: “This *813instrument is executed for the purchase price of a Four Percent Certificate of indebtedness (number 4868-2) of said company, sold to the purchaser named below, receipt of-delivery of which is hereby' acknowledged, and undersigned do hereby agree to comply with all of the rules, and regulations of said Company now in force, or which may hereafter be adopted by it.” This provision, as well as many others in the so-called “note,” shows that the statement as to what the consideration is, is not a mere recital of consideration but is a material term in the note (which is much more than a note). There was parol testimony in the case to the effect that the-note was given for the purchase price of the automobile and the testimony was not objected to. The note conveys the automobile as security for the debt, but nowhere states that the note is for purchase money. Under the contract note and record in this case, it must be held that the note was not given for the purchase price of the automobile because the contract cannot be varied or contradicted by parol testimony, even when not objected to. Cooper v. Vaughan, 81 Ga. App. 330 (58 S. E. 2d, 453), and cases cited; Cleghorn v. Shields, 165 Ga. 362 (141 S. E. 55); Albany Federal &c. Assn. v. Henderson, 198 Ga. 116 (31 S. E. 2d, 20) (substantive rule of law.) I do not construe the older Supreme Court decisions as ruling anything contrary to Cleghorn v. Shields, supra. It follows that the claimant failed to show that the automobile was not subject to the execution levied upon it, by showing that a purchase-money bill of sale was superior to such exécution. The record shows that P. B. O’Malley conveyed the automobile to James W. Grier by bill of sale for $500, which stated that it was free from all encumbrances (except Commercial Auto Loan Corporation). How the deal was handled does not appear, but the encumbrance to which the vehicle was subject when Grier bought from O’Malley is not the one which the claimant urged in support of its claim. If it substituted an encumbrance O’Malley placed on it for Grier’s promissory note and bill of sale, it might possibly have protected itself against the common-law judgment, but it could not, in my judgment, do so by the method pursued. I feel that the charge of the trial court was erroneous, and that the superior court erred in overruling the certiorari.
I am authorized to state that Townsend, J., concurs in this dissent.